Citation Nr: 0803446	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 18, 2002, 
for the grant of nonservice connected pension benefits.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted entitlement to nonservice-
connected pension benefits and assigned June 18, 2002 as the 
effective date.

In August 2005, the Board denied entitlement to an effective 
date earlier than June 18, 2002 for the grant of nonservice-
connected pension benefits.  The veteran appealed that denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2007, the Court issued an order granting a 
joint motion to remand, vacating the August 2005 Board 
decision and remanding the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Remand, in part, found that the Board did not 
address the holding in Mingo v. Derwinski, 2 Vet. App. 51 
(1992), which states that in adjudicating a TDIU claim, VA 
must assess a claimant's testimony that his medications leave 
him unable to function and that there must be an assessment 
of the side effects of the medications taken for a service-
connected disability.  

In the present case, the appellant's attorney raised this 
contention in his brief before the Court.  The attorney 
indicated that VA examiners in 1997 and 2002 noted the 
veteran's peculiar somnolent affect, his very soft manner of 
speech.  It was also noted that the examiners stated he was 
on cyclobenzaprine, a muscle relaxer which carried as a 
common side effect drowsiness and a tendency to impair mental 
or physical abilities.  In addition, the attorney stated that 
the anti-hypertensive drug the veteran was taking in 1997, 
benazepril, can also have the side effect of asthenia and 
fatigue.  On remand, the AMC/RO should assess how these side 
effects impact the appellant's ability to work prior to June 
18, 2002.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the entire 
file and ensure for the issue on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159 (2007), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the appellant 
a corrective notice, that: (1) explains 
the information or evidence needed to 
establish entitlement to an effective 
date earlier than June 18, 2002 for the 
grant of nonservice-connected pension 
benefits, including what is needed to 
establish an effective date as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006); (2) informs him of 
what he needs to provide; (3) what 
information VA has or will provide; and 
(4) requests or tells the appellant to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant.

2.  The AMC/RO should arrange to have the 
claims file reviewed by an appropriate 
physician.  The reviewer is requested to 
review the pertinent medical records and 
provide a written opinion as to the 
impact of any side effects that the 
veteran's medications he was taking for 
his nonservice-connected pension 
disabilities had on his ability to 
function and on his employability prior 
to June 18, 2002.

3.  After completion of the above, the 
AMC/RO should readjudicate the 
appellant's earlier effective date claim, 
to include consideration of the holding 
in Mingo v. Derwinski, 2 Vet. App. 51 
(1992) regarding the impact of any side 
effects that his medications for his 
service-connected disabilities have on 
his ability to function prior to June 18, 
2002.  If any determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



